Citation Nr: 9902544	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-13 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1973.
 
 This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  In February 1996, the Board remanded the veterans 
case to the RO for further action.  The requested development 
has been completed and the case has been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The evidence does not establish a diagnosis of PTSD 
which is based on a corroborated stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 
3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
As a preliminary matter, the Board finds that his claim 
is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed pursuant to the 1996 
Remand by the Board.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

During his active military service, the veteran served a tour 
in Vietnam.  The veterans service in Vietnam was from April 
1971 to January 1972 as an Army Combat Engineer.  His DD-214 
reflects that he was a graduate of the Army's Pioneer School.  
His military occupational specialty was munitions specialist, 
and his administrative records reflect that he performed 
duties in Vietnam as a light vehicle driver.  The appellant 
is not shown to have been awarded the Combat Infantryman 
Badge, Purple Heart Medal, or any other decoration reflective 
of combat activity.  He has, however, provided descriptions 
in several statements which are on file, as well as in a 
clinical setting, of his exposure to stressful and 
life-threatening events in connection with his service in 
Vietnam.  The veteran contends that he experienced 
significant stressors in Vietnam, and that the evidence 
warrants a grant of service connection for PTSD which was 
diagnosed by a VA examiner in October 1992 and again in 
January 1993.  Specifically, the veteran argues that the 
following events should be recognized as stressors supporting 
the diagnosis:  Witnessing a small boy trip a booby trap, 
seeing children with arms and legs missing as a result of the 
war, and then returning home to have people look at him like 
he was a ghost because he had been thought dead when a 
helicopter was shot down killing all fifteen on board.  

The veterans service separation examination conducted 
in May 1973, is negative for psychiatric abnormality or 
complaints.  There are no service medical records 
reflecting psychiatric complaints or diagnoses.  

On examination by VA in November 1973, the veterans nervous 
system was normal and there were again no psychiatric 
complaints or findings. 

In October 1992 and January 1993, there were diagnoses 
of PTSD by a VA psychiatric examiner.  PTSD was also 
reported following a February 1994 VA general medical 
examination.  As will be noted below, however, the 
examination reports do not reflect specific corroborated 
stressor events to support the diagnosis.  

In this regard, in February 1993, the RO wrote the veteran 
requesting that he provide a detailed stressor statement by 
completing and returning an enclosed VA Form 21-4138.  The 
veteran responded with a brief letter listing stressful 
events since 1971.  He had previously submitted a stressor 
statement with his August 1992 claim.  In an August 1993 
supplemental statement of the case the RO determined that the 
veteran's statement provided insufficient detail of specific 
traumatic events to permit a grant of service connection for 
PTSD.
 
In October 1993, the team leader of a Vet Center reported 
that in counseling the veteran seldom focused on service or 
Vietnam, used it as an excuse for current problems, or 
revealed any incidents of personal trauma in Vietnam.  

When the issue was before the Board in February 1996, it was 
observed that the stressor information which the appellant 
had supplied to the RO had not been referred to the United 
States Army and Joint Services Environmental Support Group 
(ESG), now United States Armed Services Center for Research 
of Unit Records (USASCRUR), in an attempt to verify the 
claimed stressors.  This was one of the factors that prompted 
the Board to remand the case to the RO to provide the 
opportunity for evaluation of the stressor information.  In 
June 1997, USASCRUR responded that the veteran would have to 
provide more specific information for research regarding 
casualties and specific combat incidents, or racial incidents 
in Vietnam.  The report pertaining to an ammunition dump 
explosion was corroborated.  USASCRUR reported that extracts 
from unit records reflected the use of hard drugs and its 
adverse impact on the veterans unit in April 1971.  

On VA psychiatric examination in August 1997, the veteran was 
described as a poor historian.  He answered questions stating 
that he was unable to recall anything major, or was otherwise 
simply unable to remember.  The only events which he 
described in Vietnam were the explosion of an ammunition 
dump, being shot at a few times, and having cleared mine 
fields.  He also recalled a lot of alcohol being used by 
himself and others in his unit.  Although he was told that a 
more detailed history was required, he felt unable to give 
this at the time of the interview.  It was reported that he 
had suffered from chronic pain since a motor vehicle accident 
in 1976 in which he broke a leg, and that he had had a 
nervous breakdown and a diagnosis of major depression 
following his 1988 divorce.  He had been receiving Social 
Security Disability benefits since 1994.  The examiner 
entered a diagnosis of PTSD.  

Records from the Social Security Administration are of record 
supporting the award of benefits for psychiatric and physical 
disability, but they do not tend to prove or disprove that 
the veteran has PTSD attributable to service.  

In November 1997, a second VA psychiatric examiner evaluated 
the veteran, noting that he had previously made diagnoses of 
PTSD on examination of the veteran in 1992 and 1993.  The 
examiner reported that there was some question about the PTSD 
diagnosis.  On review of medical records, the examiner 
commented that there appeared to be ongoing difficulties with 
establishing specific stressors which reasonably could be 
attributed to PTSD.  The examiner noted that in 1992, he did 
not feel particularly dismayed at the lack of specific 
identifiable stressors, but on reconsideration it was thought 
that there is a problem in that area.  Consequently, time was 
spent with the veteran attempting to nail down specific 
stressors.  The examiner did not find this particularly 
successful.  For example, the veteran did not display a whole 
lot of actual survivor guilt, and he had not had bad dreams 
for quite a while.  The examiner recited the criteria 
necessary for a diagnosis of PTSD and concluded that he was 
not able to nail down specific traumatic events.  The 
examination findings tended more toward being depressive in 
context.  There were diagnoses of dysthymic disorder, alcohol 
abuse in full remission by the veterans account, and 
personality disorder of the avoidance and depressive type.  
The examiner reported that he could not really establish the 
existence of PTSD.  The reported GAF score was 45.  

In April 1998, the August 1997 examiner reported that after 
reviewing the veterans records he was unable to identify any 
of the appellants stressors.  Therefore, the examiner agreed 
with the diagnoses of a dysthymic disorder, alcohol abuse in 
full remission by the veterans account, and personality 
disorder of the avoidance and depressive type.

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection for post-traumatic 
stress disorder requires medical evidence establishing a 
clear diagnosis of the disorder, credible supporting evidence 
that the claimed inservice stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304(f) (1998).  

The United States Court of Veterans Appeals (Court) has 
pronounced that with regard to PTSD, VA regulations recognize 
that symptoms attributable to PTSD often do not appear in 
service.  Service connection for PTSD thus requires (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat 
or that the veteran was awarded a combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Where the claimed 
stressor is not related to combat, credible supporting 
evidence means that the appellant's testimony, by 
itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

Evidence to support a PTSD claim must be evaluated in 
light of the places, types and circumstances of service 
as evidenced by service records, the official history of 
each organization in which the veteran served, the 
military records and all pertinent medical and lay 
evidence.  The requirements vary depending upon whether 
or not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b).  If there is no combat experience, 
or if there is a determination that the veteran engaged 
in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence 
of the claimed stressor.  It is not sufficient to simply 
rely on service in a combat zone. Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question 
is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in 
either event, or whether a fair preponderance of the 
evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Reasonable doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 
(1998).

In this case, the veteran did not serve in combat.  In 
this regard, while the veteran served as a munitions 
specialist, as is evident from the foregoing objective 
evidence, there is no proof that he actually engaged in 
combat with the enemy.  As such, a diagnosis of PTSD 
must be supported by a corroborated stressor.  38 C.F.R. 
§ 3.304(f).  In this later respect, however, the only 
event which has been corroborated is the fact that in 
April 1971, an ammunition dump near the veterans base 
was destroyed.  Significantly, however, a careful review 
of all of the evidence of record does not show that a 
diagnosis of PTSD was ever entered based on this event 
alone.  Rather, when PTSD was diagnosed multiple events, 
including many uncorroborated events, were used to 
justify the diagnosis.  More importantly, the latest 
examinations show that a diagnosis of PTSD is not 
supportable when examiners were provided all of the 
corroborative evidence of record, including the fact 
that the ammunition dump actually was destroyed.  Hence, 
the preponderance of the evidence undisputedly is 
against the appellants claim for service connection.  
As such, service connection for PTSD must be denied.

In making this decision the Board notes that while the 
veteran and his lay witnesses are certainly capable of 
providing evidence of symptomatology, the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge...  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physicians opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  Hence, the fact that the appellants former spouse 
reported in writing in 1992 that she noted changes in the 
veteran upon his return from service does not support a 
finding of stressor exposure resulting in a diagnosis of PTSD 
of service origin, or otherwise warrant a favorable decision 
here.  

The sufficiency of a stressor is, as the Court has 
clearly stated, a clinical determination for the 
examining mental health professional.  Inasmuch as the 
claimed stressors here are not verified, and the earlier 
diagnoses of PTSD have been disavowed by the examiner 
who made them, the evidence is clearly against a 
conclusion that the veteran has a diagnosis of PTSD 
which may be linked to a corroborated stressor.  
Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellants claim, the doctrine is 
not for application.  Gilbert.


ORDER

Entitlement to service connection for PTSD is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
